Title: To James Madison from John Francis Mercer, 29 January 1802
From: Mercer, John Francis
To: Madison, James


Dear Sir
Annapolis Jany. 29th. 1802.
In completing the appointments of this State a desire exists to appoint an Officer of the United States, Mr. John Randall, Collector of this port, a Justice of the Orphans Court of A-Arundel County—the two Offices are incompatible by our Laws & a vacancy woud result in the Office of Collector. In my Judgement the public interest woud be promoted by the appointment of Mr. Sands in his place, but I rather think it woud be injurious to appoint Mr. Randall, already an Officer without a well grounded confidence that Mr. Sands woud succeed him. It may be an improper & it is a delicate enquiry, how far the recommendation of the Governor of Maryland might be expected to be prevalent, & still more difficult to devellope the circumstances which operate conclusively with me in favor of this change of office—perhaps it woud be only necessary simply to state—that Mr. Randall is more peculiarly qualified to act as a Justice of an important Court, & that Mr. Sands is equally well qualified to act as Naval Officer, but that the merits & talents of both are so nearly equal as not justify the appointment of the one to the total exclusion of the other. The Naval Officer’s place is little worth—perhaps not $150 pr. Annum—so that you will readily perceive that it is not the profitts of Office that coud influence either of the characters, who are ignorant of any arrangements intended & are by no means applicants—but there is a dearth of character fitted for official duties, & yet a delicacy in offering marks of the approbation of an Administration which they have sedulously assisted to establish, to particular individuals to the exclusion of others—as it is this mark which is principally an object of sollicitude.
Youll oblige me my Dr Sir by writing me with frankness whether my Recommendation woud be attended to in fav: of Mr. Sands for whose merit I pledge myself as no Question will be made respecting Mr Randall till I can hear from you—& if there woud be any impropriety in the communication, you will with equal frankness intimate it to me.
I make repeated enquiries concerning yr. health & am truly gratified that each succeeding report is more favorable than the former. When the avocations of public business relax with you, I shall hope to find from personal observation that I have not been deceiv’d. You’ll consider this Letter as entirely unofficial & as flowing from that unreservd confidence with which I generally commit my opinions to you. Present Mrs. Mercer’s & my own best wishes to Mrs. Madison & beleive in the sincere attachment with which I am Dr Sir Yrs.
John Fr: Mercer
 

   RC (PHi).


   Washington had nominated Annapolis merchant John Randall collector for the Annapolis district on 27 Dec. 1793. He remained in office through JM’s presidency, also serving as mayor of the city in 1813, 1815, and 1817 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:143; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 2:317; Md. Historical Magazine, 41 [1946]: 120 n. 22).

